Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
En el voto disidente que emitiéramos en el caso de Vda. de Zayas v. Pepsi Cola, 114 D.P.R. 772, 774 (1983), expre-samos que “ser consistentes no es garantía de que resolvemos correctamente, pero, por lo menos, representa en nuestra función de impartir justicia tranquilidad de espíritu”.
La consistencia en nuestras decisiones fomenta la exce-lencia en la práctica de la profesión por cuanto permite a los *93abogados poder evaluar las situaciones de hecho ante su con-sideración en su justa perspectiva y, en su consecuencia, les facilita aconsejar adecuada e inteligentemente a sus clientes sobre las distintas opciones que a éstos les asisten. De igual importancia lo es el hecho de que tiende a evitar la incerti-dumbre en nuestros jueces de instancia al enfrentarse a los casos que vienen obligados a resolver. El que seamos consis-tentes, en resumen, es de fundamental importancia por cuanto ello promueve en nuestra jurisdicción “la seguridad jurídica, cuya uniformidad es eje de la ley”. Jack’s Beach Resort, Inc. v. Cía. Turismo, 112 D.P.R. 344, 350 (1982).
Ello, naturalmente, no implica que este Tribunal, ni ningún otro, esté atado inflexible e inexorablemente a lo resuelto en el pasado. El derecho es dinámico y, por lo tanto, evoluciona constantemente; el mismo, sin embargo, no cam-bia súbita y radicalmente de día a día y de semana en Utility Consulting Services, Inc., demandante y recurrida, v. Municipio de San Juan y Dr. Hernán Padilla, demandados y recurrentes. I
En López de Victoria v. Rodríguez, 113 D.P.R. 265 (1982),(1) tuvimos la oportunidad de expresarnos respecto a un contrato contingente de servicios profesionales otorgado entre un abogado y su cliente, referente el mismo a un pleito de divorcio y de liquidación de gananciales. Mediante la sen-tencia emitida sostuvimos aquella que dictara sumariamente el tribunal de instancia al declarar con lugar la demanda en cobro de dinero radicada por el abogado y condenar, en su consecuencia, al cliente al pago total de los honorarios pactados.
Manifestamos en el citado caso, López de Victoria, supra, págs. 268 y 271, que a pesar de que el “contrato de servicios profesionales de abogado está saturado de un elemento ético que le diferencia substancialmente del convenio común sobre *94arrendamiento de servicios”, —por lo que ha de ser exami-nado el mismo con mayor rigurosidad que un contrato de ser-vicios común y corriente— “no es éste el caso que requiera la intervención moderadora del tribunal con la autonomía contractual de las partes que se da únicamente en circunstancias extraordinarias, facultad dimanante del citado Art. 1210 Ce que ha de ejercerse con extrema cautela y patente justificación por su efecto lesivo a la estabilidad de los contratos y a la seguridad jurídica”. (Énfasis suplido y escolio omitido.)
Mediante opinión de 21 de octubre de 1983 en el caso de Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697, 699 y 702 (1983) —caso en que el Alcalde de Cabo Rojo se había comprometido a pagar, mediante orden adminis-trativa al efecto, una cantidad de dinero en específico como aportación patronal a un Plan de Bienestar de Salud en beneficio de los empleados de la limpieza de dicho municipio y en que, a pesar de que el referido plan prestó los servicios requeridos, el alcalde se negó a satisfacer por entero la cuota patronal y al ser demandado por el referido Plan de Bien-estar en cobro de dinero el alcalde alegó que no tenía que hacerlo así por razón de que la orden administrativa consti-tuía un acto nulo y ultra vires de su parte— este Tribunal, al revocar la sentencia dictada por el tribunal de instancia que había declarado sin lugar sumariamente la demanda radi-cada, expresó:
Independientemente de la naturaleza jurídica del municipio en Puerto Rico, resulta claro que las obligaciones que contraiga se rigen por principios de derecho civil, sujeto a estatutos que modifiquen tal situación.
Los contratos administrativos se rigen normalmente, en ausencia de régimen especial, por la teoría general de los con-tratos .... Ello significa que la doctrina del enriquecimiento injusto, entre otras, es aplicable a determinadas situaciones en que una de las partes contratantes es un organismo público.
Aun suponiendo, no obstante, que el acuerdo logrado sea anu-lable o aun nulo por razón de no haberse observado determi-*95nadas formalidades de ley, ofende elementales principios de equidad, en el sentido civilista de la palabra, el que un munici-pio pueda beneficiarse de un acuerdo en las circunstancias específicas de este caso y ala vez evadir toda responsabilidad respecto a lo convenido libremente por él. (Énfasis suplido.)
En Colondres Vélez v. Bayrón Vélez, 114 D.P.R. 833 (1983) caso en que el Municipio de Maricao se negaba a cumplir con un contrato de compraventa que había otor-gado, mediante el cual había readquirido en el 1980 un solar, y edificio, por la suma de $35,000, la nuda propiedad del cual dos años antes el propio municipio le había vendido a la otra parte por la suma de $800— citando como único fundamento las disposiciones del Art. 1210 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3375, (2) confirmamos la sentencia dictada por el tribunal de instancia, la cual había decretado la validez y obligatoriedad del contrato celebrado.
En el presente caso, la corporación demandante otorgó un contrato de servicios con el Municipio de San Juan —contrato que fue preparado por el propio asesor legal del referido municipio y firmado por su alcalde— mediante el cual éste se obligó a pagar a la aquí demandante el cin-cuenta (50) por ciento del monto total del dinero que se eco-nomizara el municipio durante el término de vigencia del contrato, por concepto de economías o créditos de que fuera beneficiario, en relación con el consumo de energía eléctrica en todas sus facilidades.
Es un hecho incontrovertido que el Municipio de San Juan, como consecuencia directa o indirecta del trabajo rea-lizado y el asesoramiento brindado por la corporación demandante, (3) recibió créditos o se economizó en exceso de la suma de cinco millones de dólares. (4)
*96El referido municipio comenzó a pagar y luego se negó a honrar el contrato que libremente había otorgado, con la ale-gación de que el mismo era nulo. El tribunal de instancia, mediante una bien razonada sentencia y a la luz de las cláusulas contenidas en el contrato celebrado, condenó al referido municipio a pagar a la parte demandante la mitad de la suma de dinero que la corporación demandante le había economizado.
Utilizando como fundamento, erróneamente, a nuestro juicio, (5) las disposiciones del citado Art. 1210 del Código *97Civil y apartándose de la norma establecida en el caso de López de Victoria v. Rodríguez, ante, pág. 271, a los efectos de que “la intervención moderadora del tribunal con la autonomía contractual de las partes” ha de ser ejercida “únicamente en circunstancias extraordinarias”, y “con extrema cautela y patente justificación”, este Tribunal re-voca dicha decisión con lo que lesiona, a nuestra manera de ver las cosas, “la estabilidad de los contratos y la seguridad jurídica” en nuestra jurisdicción.
r*H HH
En adición a lo expresado en el reciente caso de Plan Bienestar Salud v. Alcalde Cabo Rojo, ante, pág. 699, a los efectos de que las obligaciones que contrae un municipio “se rigen por principios de derecho civil” y de que los contratos administrativos se rigen normalmente “por la teoría general de los contratos”, está plenamente establecido en esta juris-dicción que un contrato entre “el gobierno” y un ciudadano particular debe interpretarse como si se tratara de un con-trato entre dos personas particulares. Rodríguez v. Municipio, 75 D.P.R. 479 (1953); Zequeira v. CRUV, 83 D.P.R. 878 (1961); Opiniones Secretario de Justicia, Núm. 1972-17, Núm. 1977-11 y Núm. 1978-15. Resulta meridianamente claro, por lo tanto, que las obligaciones que contrajo el Municipio de San Juan con la parte demandante mediante el contrato aquí en controversia, deben ser examinadas a la luz de los principios de derecho civil, específicamente, de la teoría general de los contratos.
En su consecuencia cobran importancia, en relación con los hechos de este caso, disposiciones de nuestro Código Civil *98tales como las del Art. 1207, (6) el cual consagra el principio de la autonomía de la voluntad al señalar que los “contra-tantes pueden establecer los pactos, cláusulas y condiciones que tengan por coveniente, siempre que no sean contrarios a las leyes, a la moral, ni al orden público”; (7) las del Art. 1230, (8) mediante el cual se persigue mantener el ejercicio de esta libertad contractual separada de los requisitos de forma, a los efectos de que los “contratos serán obligatorios, cualquiera que sea la forma en que se hayan celebrado, siempre que en ellos concurran las condiciones esenciales para su validez”; y las disposiciones, por último, del Art. 1208 (9) a los efectos de que la “validez y el cumplimiento de los contratos no puede dejarse al arbitrio de uno de los contrantes”.
Sobre la libertad de contratación ha sido mucho lo que se ha escrito. Nos señala Puig Brutau, en lo pertinente, que esta autonomía “significa que, en principio, todo particular puede contratar cuando quiera, como quiera y con quien quiera”.(10) Nos dice Manresa que producto “el contrato de la libre y acorde voluntad de los interesados para crear una relación jurídica especial, ha de regirse ésta con preferencia, según ya indicamos, por lo que quisieron y convinieron aquellos a quienes liga”. (11) Expresa, a estos mismos efectos, Diego Espín Cánovas que una “de las tradicionales caracterís-ticas del Derecho de obligaciones es la de la amplitud con que las partes pueden crear y regular sus propios intereses, *99valiéndose para ello de la figura del contrato, que se con-vierte así en molde jurídico capaz de recoger cualquier con-tenido económico .. .”.(12)
En relación, en específico, con contratos celebrados entre un municipio y una persona particular es de suma impor-tancia señalar que una vez se perfecciona el mismo es de aplicación la doctrina general de la inalterabilidad de los contratos; o sea, aplica la máxima pacta sunt servanda. A esos efectos expresa el comentarista V. Balbín Pechuán en su obra Los Contratos Municipales, que:
El contrato administrativo, una vez que se perfecciona por la adjudicación definitiva, tiene que ejecutarse y debe cum-plirse no de cualquier forma, sino con arreglo a lo convenido por las partes contratantes, es decir, de acuerdo a lo pactado, que es lo que significa el principio básico pacta sunt servanda. Este mantenimiento de lo pactado y este cumplimiento de lo convenido en el contrato interesa no sólo a las partes contra-tantes, sino que interesa a la paz social. Constantemente esta-mos contratando, pues la mayor parte de los actos humanos son contratos de una y otra naturaleza, de aquí que si no se cum- ■ pliesen o pudieran libremente no cumplirse los contratos, se produciría un verdadero “caos” en la sociedad.(13) (Énfasis suplido.)
I — I
El principio de la autonomía de la voluntad está sujeto, naturalmente, a que lo pactado libremente por las partes no sea contrario a las leyes, a la moral, ni al orden público. El contrato aquí en controversia claramente no lo es. Como bien señala la parte demandante, este Tribunal en sus interpreta-ciones del término “orden público” consistentemente ha bus-cado su expresión en la ley. A esos efectos, véanse: Asoc. de Condóminos v. Seguros Arana, 106 D.P.R. 133 (1977); Asoc. de *100Condóminos v. Centro I, Inc., 106 D.P.R. 185 (1977); Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149 (1976).
A esos efectos, el tratadista Scaevola expresa que:
El concepto “orden público”, en sí, aislado, con separación de la idea de ley, parécenos carece de efectividad en el campo propio de la contratación. Aun es dable hablar de moral como cosa independiente del derecho; no se concibe, en cambio, el orden público, esto es, ordenamiento de la vida social, sin un conjunto de reglas que lo determinen. Es precisamente orden público, porque el legislador lo declara así, o, aun sin decla-rarlo expresamente, lo es, en cuanto lo legislado afecta al interés general. El orden público fuera de la ley, es el vacío, no existe.
En definitiva: pactos contra el orden público hay que entender los que van contra ley, sea propia y estrictamente y en su totalidad de derecho público, sea de derecho privado, pero afectante en determinados preceptos al interés social. (14) (Énfasis suplido.)
C. Antieau, en su obra 1A Municipal Corporation Law, New York, Ed. Matthew Bender, 1980, Sec. 10.15, pág. 10-43, enumera situaciones en las cuales los contratos municipales han sido invalidados por contravenir el “orden público”. Entre otras, señala: a) duración excesiva del contrato más allá del término de las autoridades municipales; b) limi-tación irrazonable de los poderes de los funcionarios suce-sores; c) renuncia o indebida delegación de los poderes gubernamentales; d) conflicto de intereses de los funciona-rios municipales envueltos. No hemos encontrado ni un solo caso, ni ningún autor, que sostenga como contrario al “orden público” un contrato, como el de autos, en donde se pactan unos honorarios contingentes por unos servicios profesionales a prestarse.
¿Qué de ilegal e inmoral puede tener un contrato cuyo *101objetivo es la reducción en forma legítima de los gastos de operación en que incurre un municipio? ¿Acaso no es la reducción de los gastos energéticos en el gobierno una buena y deseable política pública?
¿Qué de ilegal e inmoral puede tener un contrato cuando está pactado expresamente en el mismo que el derecho, y la cuantía, a cobrar a una parte depende directamente de cuán beneficiosas resulten para el municipio las gestiones lícitas a ser realizadas por la primera?
Nos parece que no puede ser otra la conclusión de que en el caso presente no existe fundamento legal alguno para anu-lar el contrato en controversia por razón de que el mismo contravenga la ley, la moral o el orden público. Distinta sería la situación si se hubiere demostrado que medió fraude o manejos turbios en la contratación efectuada; (15) eventos que en el presente caso ni tan siquiera fueron alegados por el Municipio de San Juan al contestar la demanda.
El contrato celebrado, por último, tampoco resulta ser uno ultra vires. Debemos comenzar por señalar que, como regla general y específicamente en lo referente a gobiernos municipales, un contrato otorgado entre un municipio y una persona particular es ultra vires, únicamente, si no cae den-tro de los poderes municipales bajo ninguna circunstancia o para ningún propósito. C. Antieau en su obra Municipal Corporation Law, op. cit, Sec. 10.13, pág. 10-34, nos señala, en lo pertinente, que “[ujltra vires contracts are those completely beyond the competence of local governments in all circumstances”. En E. McQuillian, The Law of Municipal Corporations (16) se expresa, en lo pertinente, que:
The term “ultra vires” has been employed to mean many different things. Thus, it is not uncommon to refer to contracts *102as ultra vires where made by the wrong municipal officer or without the formalities required by law. The improper use of this term has been productive of much confusion and for the purpose of clearly defining the rights and duties of all the parties to a municipal contract, an ultra vires contract, as the term will be used herein, and according to its strict and true construction, .is a contract which it is not within the power of a municipal corporation to make under any circumstances or for any purpose. (Énfasis suplido y escolios omitidos.)
¿Puede válidamente argumentarse que el Municipio de San Juan no tenía el poder para otorgar el contrato aquí en controversia bajo ninguna circunstancia, o que dicho con-trato no tenia propósito válido alguno? Creemos que no.
Como bien señala McQuillian, a la pág. 234 de su obra antes citada, The Law of Municipal Corporations, “a city may enter into contracts in aid of the performance of its public duties”. (Énfasis suplido y escolio omitido.)
h — < <1
Tenemos, en resumen, que el contrato aquí “aniquilado” por la sentencia que emite el Tribunal no es ultra vires, como tampoco es contrario a las leyes, a la moral, ni al orden público. El propósito del mismo es legítimo y beneficioso para el Municipio de San Juan: economizar fondos públicos que eran gastados innecesariamente en consumo de energía eléctrica, fondos que podrán ser utilizados en otras formas en beneficio de los ciudadanos de dicho municipio.
Las consecuencias del referido contrato eran claras y previsibles: la parte demandante tendría derecho, en con-cepto de honorarios contingentes, a la mitad de lo que sus gestiones y recomendaciones le economizaran al municipio. Dicho contrato fue pactado libremente por las partes; de hecho, como expresáramos anteriormente, el mismo fue pre-parado por el asesor legal del municipio. Éste definitiva-mente no era la “parte débil” que vino obligada a aceptar los términos impuestos por la “parte poderosa”. (17)
*103Somos del criterio que la función de este Tribunal al aquilatar un caso como el de autos no es la de determinar, a posteriori, la “conveniencia” o no de los términos del contrato celebrado o cuáles, de acuerdo con el criterio individual de cada uno de nosotros, han debido ser los mismos. Nuestra función se limita, por mandato de ley, a determinar la lega-lidad del contrato. (18) No estamos llamados a ejercer, respecto a los municipios de Puerto Rico, un poder similar al de parens patriae que ejercemos en relación con los menores de edad.
Ante la realidad de lo expuesto, el Tribunal expresa que procede el “aniquilamiento” del contrato celebrado por razón de “la desproporción exorbitante entre las prestaciones de las partes contratantes” en vista de la “labor simple y esporá-dica” que realizó la corporación demandante. (Sentencia, pág. 89.)
Somos del criterio que, al igual que en el caso de López de Victoria v. Rodríguez, ante, pág. 271, “no es este el caso que requiera la intervención moderadora del tribunal con la autonomía contractual de las partes”.
En primer lugar, y en adición a las circunstancias ante-riormente mencionadas que rodearon la otorgación del con-trato objeto del presente pleito, no podemos perder de vista el hecho de que, como en todo contrato sobre honorarios con-tingentes, al momento de otorgarse el contrato aquí en con-troversia ni una ni otra parte sabía a ciencia cierta cuál iba a ser el fruto o resultado del trabajo a ser realizado por la corporación demandante. Pudo haberse dado el caso de que las economías resultantes para el Municipio de San Juan hubieran podido consistir dé una suma de dinero nominal. En tal eventualidad los honorarios que hubieran correspon-dido a la demandante no sólo no hubieran llamado la aten-ción de persona alguna, sino que en dicha situación la demandante con toda seguridad hubiera perdido dinero al *104compararse los exiguos honorarios a que hubiera tenido derecho con las horas y esfuerzo invertidos por ella en el trabajo realizado. Claro está, ese era el riesgo que bajo el con-trato celebrado corría la corporación demandante.
Resultó, sin embargo, que el trabajo realizado tuvo un éxito probablemente no previsto por persona alguna. Es po-*sible que de momento pueda llamar la atención la magnitud de los honorarios que le corresponden a la demandante. No debemos olvidar, sin embargo, que por cada dólar a que tiene derecho la demandante bajo el contrato celebrado, el Municipio de San Juan se economiza a su vez un dólar. \Para el referido municipio sí que no existía riesgo alguno bajo el contrato otorgado!
En ello es que precisamente consiste la justificación, y hasta cierto punto “el atractivo”, de los contratos de honora-rios contingentes: el “cliente” no tiene que hacer desembolso alguno de honorarios. El que invierte su tiempo, su esfuerzo y, hasta su dinero, lo es la otra parte, dependiendo los hono-rarios que pueda ésta percibir en proporción al éxito que tengan sus gestiones y, en su consecuencia, en proporción directa a cuán beneficiado resulta su representado.
Determinar que bajo las circunstancias presentes en el caso que nos ocupa procede la “intervención” del Tribunal y la consecuente “aniquilación” de este tipo de contrato con-tingente de servicios constituye, a nuestra manera de ver las cosas, un golpe mortal para la “certeza jurídica” que debe existir en nuestra jurisdicción que, inclusive, puede llevar-nos al “caos” de que nos habla el comentarista Y. Balbín Pechuán en su antes citada obra.
¿Significa la decisión que hoy emite este Tribunal que de ahora en adelante aquel corredor de bienes raíces a quien se le encomendó la venta de una propiedad o aquel abogado a quien se le confió el caso de daños y perjuicios no podrán cobrar de sus respectivos clientes el porcentaje acordado en el contrato celebrado debido a que o vendieron la casa o tran-sigieron el caso con una simple llamada telefónica?
*105¿Van a depender los honorarios a cobrarse en los contra-tos contingentes de las horas efectivamente trabajadas o del número de diligencias realizadas? Si se puede descartar de un plumazo el porcentaje libremente pactado por las partes en el contrato que celebran, ¿a base de qué criterios van a valorizar los tribunales de justicia dicha labor? ¿Que guías existen para ello?
En segundo lugar, tampoco se justifica la “intervención moderadora” del Tribunal con el contrato otorgado por supuestamente existir una “desproporción exorbitante entre las prestaciones de las partes contratantes”, por cuanto la labor realizada por la corporación demandante no se cir-cunscribió meramente a lo expuesto en la sentencia que se emite. La demandante es una corporación doméstica que se dedica a prestar servicios de asesoramiento en asuntos de energía eléctrica, agua y combustible. Cuenta para ello con personal graduado de ingeniería. A manera de ejemplo y en relación con el trabajo realizado por ellos en beneficio del Municipio de San Juan, el récord demuestra que dicho personal descubrió, entre otras cosas y en relación con una bomba de drenaje propiedad del referido municipio, lo que el personal de éste por años no había descubierto: se pudo comprobar que la facturación se basaba en estimados y que la base de dichos estimados era errónea por cuanto presu-ponía una utilización constante de energía eléctrica cuando lo cierto era que dicha bomba de drenaje sólo operaba al producirse acumulación de agua en las calles. Este descu-brimiento, por sí solo, resultó en una economía para el Municipio de San Juan de $2,431,228.84. (19)
La labor realizada definitivamente no puede haber sido tan “simple y esporádica” como se alega. La prueba de ello es que este Tribunal en la Sentencia que emite concluye que se “cumple nuestra guardada intervención al revocar la sen-tencia, sin estimar la reconvención en que el municipio soli-*106cita restitución de los $232,138.62 ya pagados”. (Énfasis suplido.) (Sentencia, pág. 91.) La contradicción es aparente; el propio Tribunal reconoce que lo que califica de “simple y esporádica”, en realidad no lo es.
Por último —aun presumiendo a los fines de la argumen-tación, de que la labor realizada fuera en extremo sencilla— lo cierto es que el trabajo realizado por la corporación demandante le economizó al Municipio de San Juan la suma de $5,033,810.96. La realidad es que el referido municipio, aun después de “pagar” la mitad de dicha suma en concepto de honorarios, se “economiza” exactamente la misma suma de dinero, o sea, $2,516,905.48; fondos que podrán ser utili-zados por dicho municipio para realizar obras en beneficio de la ciudadanía de San Juan. ¿Es razonable que el munici-pio se beneficie así sin tener que pagar lo pactado? En pala-bras de este Tribunal —en el reciente caso de Plan Bienestar Salud v. Alcalde Cabo Rojo, ante, págs. 702-703— ¿No “ofende elementales principios de equidad, en el sentido ci-vilista de la palabra, el que un municipio pueda beneficiarse de un acuerdo en las circunstancias específicas de este caso y a la vez evadir toda responsabilidad respecto a lo convenido libremente por él”?
En resumen, disiento en el presente caso por entender que la decisión que hoy emite este Tribunal constituye un viraje que atenta contra la libertad de contratación y, por ende, contra la “seguridad y certeza jurídica” que debe imperar en nuestro país. Confirmaría, en su consecuencia, la sentencia dictada por el tribunal de instancia.

(1) Sentencia de fecha 29 de junio de 1982, la publicación de la cual fue orde-nada por este Tribunal.


(2) “Los contratos se perfeccionan por el mero consentimiento, y desde entonces obligan, no sólo al cumplimiento de lo expresamente pactado, sino también a todas las consecuencias que según su naturaleza, sean conformes a la buena fe, al uso, y a la ley.”


(3) Trabajo que no fue tan sencillo como indica el tribunal en la parte núm. 1 de la sentencia emitida.


(4) Exactamente la suma de $5,033,810.96.


(5) J. M. Manresa, Comentarios al Código Civil Español, 6ta.ed. rev., Madrid, Ed. Reus, 1967, T. VIII, Vol. 2, págs. 437-440, comentando el Art. 1.258 del Código Civil Español (Art. 1210 de nuestro Código) expresa:
“III. Extensión y fuerza obligatoria de lo convenido. — La fuerza de obligar que los contratos llevan en sí, aparece proclamada una vez más en este artículo, deter-minando concretamente el instante en que empieza, referido al consentimiento que determina la perfección y alcance que tiene, no limitado a lo que expresamente se pacte.
“Debe entenderse la buena fe, tomando la frase en sentido objetivo, en dar al contrato cumplida efectividad en orden a la realización delfín propuesto, por lo que han de estimarse comprendidas en las estipulaciones contractuales, aquellas obliga-ciones que constituyen su lógico y necesario cumplimiento. (S. 9 diciembre 1963.)
“El artículo 1.258, que obliga al cumplimiento, no sólo de lo expresamente pac-tado, sino a todas las consecuencia[s] que se deriven, junto a la buena fe y la ley, del uso al que el precepto interpretativo parece asimilar lo que se llama ‘costumbres de la tierra’; bien mirado, es una norma que más que la exégesis del contrato, tiende a contemplar el mismo extendiéndolo a todo aquello que por ser práctica observada, reiterada y admitida, se cree innecesario consignar expresamente en el texto contractual, tratándose por lo común, de materia accesoria... .’’(Énfasis suplido.)
Q. Scaevola, por su parte, Código Civil, 2da ed., Madrid, Ed. Reus, 1958, T. XX, págs. 634-635, expresa al respecto que:
“Si el contrato es la manifestación de la voluntad de las partes acerca del objeto de él, vendrán rigorosamente sujetas al cumplimiento de lo que de modo expreso pactaron. Precisamente por eso y para eso estipularon, y por algo y para algo acor-daron en darse una cosa o prestarse un servicio. Pacta sunt servanda: ‘los pactos deben cumplirse según fueron otorgados’, y ‘cada uno debe cumplir aquello a que se obligó por su propio consentimiento’.

“En esto no hay duda, aparte de la interpretación del contrato, aquello a que me comprometí, aquello que yo pacté, vengo sujeto a cumplirlo.

“Lo pactado es propiamente el área del contrato, la cual, por accesión, se extiende y amplía. El Código español, a semejanza de otros extranjeros (Francia, *97art. 1.135; Italia, 1.124; Méjico, 1.276), prolonga la acción del contrato a ‘todas las consecuencias que, según su naturaleza, sean conformes a la buena fe, al uso y a la ley’. Es decir, rigen, imperan, obligan las consecuencias a que se refiere el artículo, aun sin mención expresa de ellas, en un contrato dado. La regla jurídica es impe-rativa; manda y ordena, sancionando la efectividad de cuanto emane del contrato.” (Énfasis suplido.)


(6) 31 L.P.R.A. see. 3372.


(7) Sobre este punto en particular, véanse: Borges v. Registrador, 91 D.P.R. 112 (1964); Castle Enterprises, Inc. v. Registrador, 87 D.P.R. 775 (1963); Clausells v. Commercial Union A. Co., 37 D.P.R. 117 (1927); Tastee Freez v. Negdo. Seg. Empleo, 108 D.P.R. 495 (1979).


(8)31 L.P.R.A. see. 3451.


(9)31 L.P.R.A. see. 3373.


(10)J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1978, T. 2, Vol. I, pág. 5.


(11) J. M. Manresa, op. cit., pág. 380.


(12) D. Espín Cánovas, Manual de Derecho Civil Español, 4ta ed., Madrid, Ed. Rev. Der. Privado, 1975, Vol. III, págs. 355-356.


(13) V. Balbín Pechuán, Los Contratos Municipales, Madrid, Ed. Civitas, 1976, pág. 125.


(14) Q. Scaevola, Código Civil, 2da ed., Madrid, Ed. Reus, 1958, T. 20, págs. 586-587.


(15) Correspondiéndole el peso de la prueba respecto a ello, dicho sea de paso, al municipio demandado. Serrano v. Torres, 61 D.P.R. 162 (1942).


(16) 10 McQuillian, Municipal Corporations, 3ra ed., Illinois, Callaghan & Co., 1981, Sec. 29.10, pág. 236.


(17) Véase: C. M. & Finance Corp. v. Cooley, 103 D.P.R. 6 (1974).


(18) Véase: Middlesex County Sewer. Auth. v. Middlesex Borough, 181 A.2d 818 (1962).


(19) Véanse las determinaciones de hecho núm. 11, 12, 13 y 14 de la sentencia emitida por el tribunal de instancia.